Dowling, J. (dissenting):
It seems to me that the amended complaint herein, by paragraph 6a thereof, sets forth a good cause of action for duress against the defendant. Therein the plaintiff alleges:
“ Sixth A. That after said October 18th, 1913, and at various times up to January 16th, 1914, the said defendant further falsely, fraudulently, illegally and with intent to oppress this plaintiff, stated to the owner of said building and also to this plaintiff, that it had a lien on said sprinkler system and unlawfully threatened this plaintiff and also owner, that unless it paid *177the said defendant said $395.00, it would remove from said building by force said sprinkler system, which had at that time been fully paid for by plaintiff.”
Plaintiff having fully paid defendant for all the services performed for it under their contract, a threat by defendant that unless a further sum of money was paid it would remove the sprinkler system from the owner’s building by force, it seems to me was a threat of such injury to property as constituted duress.
Laughlin, J., concurred.
Determination reversed, with costs in this court and in the Appellate Term, and judgment of Municipal Court reversed, and demurrer sustained, with costs to defendant. Order to be settled on notice.